Citation Nr: 0720931	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  04-41 452A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for lumbosacral strain.

2.  Entitlement to service connection for chronic disability 
manifested by neck pain.

3.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1994 to 
August 1999.

These matters come to the Board of Veteran's Appeals (Board) 
on appeal from an August 2002 decision by the St. Petersburg, 
Florida, RO.

The veteran testified at a hearing held at the St. Petersburg 
RO during January 2007 before the undersigned Board member.  
At the hearing, the veteran withdrew an issue that had been 
developed for appeal, entitlement to an initial compensable 
rating for bilateral patellofemoral chrondromalacia.

REMAND

Lumbosacral Strain:  The veteran has been service connected 
for chronic lumbosacral strain with an initial 10 percent 
evaluation since the August 2002 rating decision.  She 
contends that 10 percent does not adequately compensate her 
for the pain she has experienced for several years, and 
currently affects everything she does.  At the January 2007 
hearing, the veteran contended that her back disorder had 
worsened. 

The veteran was provided a VA examination in August 2002 in 
connection with her claim of service connection for her back 
disorder.  The examiner noted that the veteran was pregnant 
at the time, and the claims file had not been made available 
for review.  He observed that Range of motion of the lumbar 
spine was flexion at 90 degrees, of which 95 degrees is 
normal; and extension was 10 degrees, of which 20 degrees is 
normal.  Rotation was a normal 20 degrees.  Bending was at 40 
degrees, of which 20 degrees is normal.  Because she was 
pregnant at the time, the veteran brought her own x-rays of 
the spine which were made during 2000.  The lumbar spine 
films showed mild degenerative change at L4-5 and L5-S1.  In 
his concluding comments, the examiner estimated that the 
veteran's range of motion during flare-ups decreased by 5 to 
10 percent.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  68 
Fed. Reg. 51454, 51456 (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, Note (2)).

The Board notes that the examiner's range of motion findings 
do not correlate with the VA statement of normal range of 
motion for the thoracolumbar spine noted above.  Only 90 
degrees is normal flexion (instead of 95 degrees as the 
examiner stated).  Normal extension, lateral flexion, and 
rotation are to 30 degrees (not 20 degrees as the examiner 
stated).  The applicable Plate V at 38 C.F.R. § 4.71a, which 
shows a diagram of range of motion for the thoracolumbar 
spine, does not reference a range of motion for "bending" 
to a normal 20 degrees, nor does the statement that the 
veteran exceeded the supposed normal limit by bending to 40 
degrees seem like an accurate statement.

The veteran was provided VA examination of her back during 
March 2005 in connection with her claim for a higher initial 
rating for her service-connected lumbosacral strain.  This 
examiner also noted that he was not provided the claims file 
for review.  In connection with this examination, the x-ray 
report of the lumbar spine revealed no acute or chronic 
pathology.  If this examiner had reviewed the claims file, he 
would have seen the February 2000 report of a private 
radiological study, and the August 2002 VA examiner's report 
which referenced the 2000 report, which showed some mild 
degenerative change at L4-L5, and L5-S1.

At the January 2007 hearing, the veteran testified that she 
felt her back disorder had become worse because her pain had 
increased significantly over the past year.  She noted that 
she had injured her back (a December 28, 2004, treatment 
report from the Tampa VAMC notes that the veteran reported 
that she had injured her back in a fall two weeks prior to 
that date).  The veteran referred to 2001 and 2004 MRI 
reports that she had brought to the hearing which showed disc 
problems.  Those records included an April 2001 report of a 
magnetic imaging (MRI) study of the veteran's thoracic and 
lumbar spines.  That study showed the following: (1) no 
radiographic evidence consistent with a recent fracture, 
dislocation, or gross pathological alteration; (2) mild L5/S1 
disc narrowing which may be congenital in origin in the 
absence of demonstrable degenerative changes, or possibly 
represents early degenerative disc disease; (3) left inferior 
pelvic unleveling with an associated left lumbar spinal 
inclination, which may be related to muscle spacticity and/or 
intersegmental dysfunction, clinical correlation is 
suggested; and (4) shallow, simple, right sided mid-thoracic 
spinal curvature.  Those records also included a December 
2004 report of a MRI study of the veteran's lumbar spine 
which showed moderate central to very slightly right disc 
herniation which was moderate in size and probably abutted 
the traversing right S1 nerve root, and very slight disc 
bulging at L4/5.  

At the January 2007 hearing, the veteran also filed treatment 
reports from her chiropractor which show regular and frequent 
treatments for chronic back and neck pain since August 2002.  
She testified that she started seeing a chiropractor when she 
was still in service during 1997, and in Ohio after service 
for about two years before she moved to Florida.  The veteran 
also testified that, since she had moved to Florida (in about 
June 2002) she had been seeing a private orthopedist, Dr. 
J.H., who had given her a back brace to wear.  The veteran 
testified that she had to be very cautious in everything that 
she does, and she testified in detail about how her back 
disorder affects her at work, in her activities of daily 
living, and her social and family life.

Chronic Neck Pain:  The same VA examiner who had examined the 
veteran's back in August 2002 also examined her neck at the 
same time.  He provided an opinion that the veteran's back 
and neck pain did begin in service, but not as a result of 
any specific exercise induced injury.  However, that examiner 
also noted that he had not been provided the claims file for 
review.  The veteran testified at the January 2007 hearing 
that she could not recall specifically when her neck pain 
started, but that the pain in her back had started in 1995, 
and she started seeing a private chiropractor for both back 
and neck pain in about 1996, and in Ohio for about two years 
before she moved to Florida.  The records that she presented 
at the January 2007 from her Florida chiropractor also relate 
to treatment of her neck.  She also testified that, since she 
moved to Florida, she had also been seeing her private 
orthopedist, Dr. J.H., for her neck disorder.  She testified 
that she did not recall being treated for her cervical spine 
while in service (the veteran's service medical records do 
not show any treatment in service for a complaint of neck 
pain).  The record does contain treatment reports from Dr. 
J.L.M.M., an orthopedic doctor from Ohio, from February 28, 
2000 to August 29, 2000.  The Board notes that the veteran 
started seeing this doctor within a year after she was 
discharged from service in August 1999.  The veteran 
complained of neck and back pain and frequent headaches.  
There is a summary report with radiological findings dated 
February 28, 2000.  

Asthma:  In connection with her claim of service connection 
for asthma, the veteran was provided a VA pulmonary 
examination during August 2002.  Her service medical records 
show that she was treated for pneumonia during March 1999, 
and, although she was not diagnosed with asthma until after 
she was discharged from service, the veteran has contended 
that her symptoms of shortness of breath started with the 
pneumonia she was diagnosed with in service.  The veteran 
reported to the examiner that she had been diagnosed with 
asthma during February 2002.  (Review of the record by the 
Board does not reveal evidence of when the veteran was 
initially diagnosed with, and treated for, asthma.)  The 
examiner did not conduct a chest examination because the 
veteran was pregnant at the time.  She diagnosed the veteran 
with asthma, currently untreated, because the veteran was 
pregnant.  She opined that asthma existed in March 1999, 
stating it was not uncommon that symptoms precede the 
diagnosis.  She also opined that the veteran's current 
condition was not due to pneumonia.  Here again, the examiner 
apparently had not reviewed the claims file, as she did not 
say that she had done so.

Based on the foregoing, the Board finds that there are VA and 
private treatment records that are relevant to the veteran's 
claims that should be obtained if they are available.  
Because the August 2002 VA examiner of the veteran's lumbar 
spine did not provide accurate range of motion findings, the 
March 2005 VA examiner's findings cannot be compared.  
Another examination of the veteran's lumbar spine is also 
needed because neither VA examiner of the veteran's lumbar 
spine was provided the claims file for review.  Additionally, 
the veteran filed additional records at the January 2007 
hearing which should be considered in another examination of 
her lumbar spine.  The Board finds that another examination 
of the veteran's cervical spine that includes review of the 
claims file by the examiner is necessary, which should also 
include review of the new evidence presented at the hearing, 
and any additional medical evidence that is obtained.  The 
Board also finds that the pulmonary examiner's opinion that 
the veteran's asthma began in service during March 1999 but 
was not due to pneumonia is confusing and needs 
clarification.  Another pulmonary examination should also 
include a diagnostic chest examination (which could not be 
conducted in August 2002 because the veteran was pregnant), 
review of the claims file, and review of any additional 
pertinent medical evidence that is obtained.             

For the reasons stated, this case is REMANDED for the 
following actions:

1.  The RO should ask the veteran to 
identify, and provide releases for any 
additional, relevant private or VA 
treatment records or that she wants VA to 
help her obtain.  The veteran should be 
specifically requested to identify and 
provide releases for obtaining records 
from the chiropractor who treated her 
back and neck during service starting in 
about 1996 to 1997; the chiropractor who 
treated her back and neck in Ohio before 
she moved to Florida; her private 
orthopedist in Florida, Dr. J.H.; and the 
doctor who diagnosed her with asthma.  If 
she provides appropriate releases, or 
identifies any VA treatment, assist her 
in obtaining the records identified, 
following the procedures in 38 C.F.R. 
§ 3.159 (2006).  The materials obtained, 
if any, should be associated with the 
claims file.



2.  Obtain up-to-date treatment records 
from the Tampa VAMC from May 23, 2005 to 
the present time.  The materials 
obtained, if any, should be associated 
with the claims file.

3.  After the foregoing development has 
been completed, schedule the veteran for 
an examination of her lumbar spine with a 
VA physician with expertise in disorders 
of the spine.  The claims file must be 
forwarded for review along with a copy of 
this remand, and the examiner's report 
must specifically note that the claims 
file was reviewed in connection with the 
examination.  The examiner should be 
asked to provide a detailed report 
assessing the severity of the veteran's 
service-connected lumbosacral strain, 
along with diagnosing any other 
thoracolumbar spinal disorders, if any, 
and the amount of limitation of motion, 
if any.  All appropriate diagnostic 
testing, including radiological studies, 
must be completed to include range of 
motion testing.  Any pain on use, pain 
with flare-up, or other functional loss 
due to the veteran's lumbar spine 
disorder should be quantified by equating 
the functional loss(es) to limitation of 
motion, expressed in degrees beyond that 
shown clinically.  

4.  The RO should schedule the veteran 
for an examination of her cervical spine 
with a VA physician with expertise in 
disorders of the spine.  The claims file 
must be forwarded for review along with a 
copy of this remand, and the examiner's 
report must specifically note that the 
claims file was reviewed in connection 
with the examination.  All appropriate 
diagnostic testing must be conducted to 
include radiological studies of the 
cervical spine.  The examiner should 
provide a detailed report assessing the 
severity of the veteran's cervical spine 
disorder, and the amount of limitation of 
motion, if any.  Any pain on use, pain 
with flare-up, or other functional loss 
due to the veteran's cervical spine 
disorder should be quantified by equating 
the functional loss(es) to limitation of 
motion, expressed in degrees beyond that 
shown clinically.  An opinion must be 
provided as to whether the veteran's 
cervical spine disorder is at least as 
likely as not related to the veteran's 
active military service.  A detailed 
rationale must be provided. 

5.  The RO should schedule the veteran 
for an examination with a VA pulmonary 
specialist to evaluate her asthma.  The 
claims file must be forwarded for review, 
and the examiner's report must 
specifically note that the claims file 
was reviewed in connection with the 
examination.  All appropriate diagnostic 
testing should be conducted including a 
chest examination.  The examiner should 
be asked to provide a detailed report 
assessing the severity of the veteran's 
asthma in terms consistent with the 
rating criteria in Diagnostic Code 6602.  
An opinion must be provided as to whether 
the veteran's asthma is at least as 
likely as not related to the veteran's 
active military service.  A detailed 
rationale must be provided.    

6.  The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect her claim, to include 
denial.  See 38 C.F.R. § 3.655 (2006).  

7.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  Consideration of the veteran's 
claim for a higher initial rating for 
lumbosacral strain should include 
discussion of both the old criteria prior 
to September 2003 (Diagnostic Code 5295) 
and the new criteria in effect after 
September 2003 (Diagnostic Code 5237).  
Consideration of the veteran's claim of 
service connection for neck pain should 
include consideration of the findings by 
Dr. J.L.M.M. in February 2000 within one 
year after she was discharged from 
service.  If any benefit sought is not 
granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until she receives further notice, but she may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).










	(CONTINUED ON NEXT PAGE)


The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 






